Name: Commission Regulation (EC) No 2189/94 of 7 September 1994 altering the export refunds on cereals and on wheat or rye flour, groats and meal
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 8 . 9 . 94 Official Journal of the European Communities No L 234/11 COMMISSION REGULATION (EC) No 2189/94 of 7 September 1994 altering the export refunds on cereals and on wheat or rye flour, groats and meal amended by Regulation (EC) No 3528/93 (J), are used to convert amounts expressed in third country currencies and are used as the basis for determining the agricultural conversion rates of the Member States' currencies ; whereas detailed rules on the application and determina ­ tion of these conversions were set by Commission Regu ­ lation (EEC) No 1068/93 (8), as amended by Regulation (EC) No 547/94 0, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as last amended by Regulation (EC) No 1866/94 (2), and in particular the fourth subparagraph of Article 13(2) thereof, Whereas the export refunds on cereals and on wheat or rye flour, groats and meal were fixed by Commission Regulation (EC) No 2160/94 (3) ; Whereas it follows from applying the detailed rules contained in Regulation (EC) No 2160/94 to the informa ­ tion known to the Commission that the export refunds at present in force should be altered to the amounts set out in the Annex hereto ; Whereas export possibilities exist for a quantity of 175 000 tonnes of hard wheat meal to certain destina ­ tions ; whereas the procedure laid down in Article 9 (4) of Commission Regulation (EEC) No 891 /89 (4), as last amended by Regulation (EC) No 1 755/94 (*), should be used ; whereas account should be taken of this when the refunds are fixed ; Whereas the representative market rates defined in Article 1 of Council Regulation (EEC) No 3813/92 (6), as Article 1 The export refunds on the products listed in Article 1 (a), (b) and (c) of Regulation (EEC) No 1766/92, exported in the natural state , as fixed in the Annex to Regulation (EC) No 2160/94 are hereby altered as shown in the Annex to this Regulation in respect of the products set out therein . Article 2 This Regulation shall enter into force on 8 September 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 7 September 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 181 , 1 . 7 . 1992, p. 21 . P) OJ No L 197, 30. 7 . 1994, p. 1 . (3) OJ No L 229, 2. 9 . 1994, p. 7. b) OJ No L 94, 7. 4. 1989, p. 13 . (*) OJ No L 183, 19 . 7 . 1994, p. 7. M OJ No L 387, 31 . 12. 1992, p . 1 . O OJ No L 320, 22. 12 . 1993, p. 32. (8) OJ No L 108 , 1 . 5 . 1993, p . 106 . O OJ No L 69, 12. 3 . 1994, p . 1 . No L 234/12 Official Journal of the European Communities 8 . 9 . 94 ANNEX to the Commission Regulation of 7 September 1994 amending the export refunds on cereals and on wheat or rye flour, groats and meal (ECU/ tonne) (ECU/ tonne) Product code Destination (') Amount of refund (2) 0709 90 60 000   0712 90 19 000   1001 10 00 200   1001 10 00 400 04 10,00 02 5,00 1001 90 91 000   1001 90 99 000 03 25,00 05 15,00 02 10,00 1002 00 00 000 03 25,00 02 15,00 1003 00 10 000   1003 00 90 000 03 45,00 02 15,00 1004 00 00 200   1004 00 00 400   1005 10 90 000   1005 90 00 000 03 40,00 02 0 Product code Destination (') Amount of refund (2) 1007 00 90 000   1008 20 00 000   1101 00 00 100 01 40,00 1101 00 00 130 01 38,00 1101 00 00 150 01 35,00 1101 00 00 170 01 32,00 1101 00 00 180 01 30,00 1101 00 00 190   1101 00 00 900   1102 1000 500 01 40,00 1102 10 00 700   1102 10 00 900   1003 11 10 200 04 25,00 (3)(4) 02 15,0000 1103 11 10 400 01 0 0 1103 11 10 900   1103 11 90 200 01 10,00 0 1103 11 90 800   (') The destinations are identified as follows : 01 All third countries, 02 Other third countries, 03 Switzerland, Austria, Liechtenstein , Ceuta and Melilla, 04 Algeria, 05 China. (2) Refunds on exports to the Federal Republic of Yugoslavia (Serbia and Montenegro) may be granted only where the conditions laid down in Regulation (EEC) No 990/93 are observed. (3) No refund is granted when this product contains compressed meal . (4) Refund fixed under the procedure laid down in Article 9 (4) of amended Regulation (EEC) No 891 /89 , in respect of a quantity of 135 000 tonnes of hard wheat meal destined for Algeria . (*) Refund fixed under the procedure laid down in Article 9 (4) of amended Regulation (EEC) No 891 /89 , in respect of a quantity of 40 000 tonnes of hard wheat meal destined for other third countries . NB : The zones are those defined in Commission Regulation (EEC) No 2145/92 (OJ No L 214, 30 . 7. 1992, p. 20).